                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

Case No. CV 19-1496-AB (KS)                                                 Date: August 1, 2019
Title      Ladell Stephens v. William Sullivan




Present: The Honorable:       Karen L. Stevenson, United States Magistrate Judge


                  Gay Roberson                                             N/A
                  Deputy Clerk                                    Court Reporter / Recorder

        Attorneys Present for Plaintiffs:                  Attorneys Present for Defendants:

Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE RE: FAILURE TO
EXHAUST ALL CLAIMS RAISED IN THE PETITION

        On February 28, 2019, Ladell Stephens (“Petitioner”), a state prisoner proceeding pro se,
filed a Petition for Writ of Habeas Corpus (“Petition”) pursuant to 28 U.S.C. § 2254. (Dkt. No.
1.) Petitioner indicates that he is bringing the following claims for habeas relief: “The District
Attorney . . . was requested off of my case by the California State Bar prosecutorial misconduct”
(Ground One); “Arrested on 12/31/16 on a fake warrant” (Ground Two); and “Writ of Mandant
denied it appellate court” (Ground Three). (Petition at 5-6) (errors in original).

       On March 14, 2019, the Court warned Petitioner that a federal court will not entertain a
wholly unexhausted federal habeas petition and ordered Petitioner to show cause why the action
should not be dismissed. (Dkt. No. 4.) In response, Petitioner requested a stay pursuant to Rhines
v. Weber, 544 U.S. 269 (2005). (Dkt. No. 7.)

         To obtain a stay pursuant to Rhines v. Weber, 544 U.S. 269 (2005), a petitioner must show
“good cause” for the failure to exhaust the claim(s) at issue. Rhines, 544 U.S. at 277. In addition,
a petitioner must show that the unexhausted claims are “potentially meritorious” and that he has
not engaged in “intentionally dilatory litigation tactics.” Id. at 278. Although it was not clear
whether Petitioner satisfied all three requirements for a Rhines stay, in the interests of justice, and
in light of Petitioner’s pro se status, the Court granted the Stay Motion. (Dkt. No. 8.) In the order
granting Petitioner a Rhines stay, the Court ordered Petitioner to “file a habeas petition in the
California Supreme Court fairly presenting all of his claims for federal habeas relief.” (Dkt. No.
8 at 2.)



CV-90 (03/15)                           Civil Minutes – General                               Page 1 of 2
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

Case No. CV 19-1496-AB (KS)                                               Date: August 1, 2019
Title      Ladell Stephens v. William Sullivan


        The Court is now in receipt of Petitioner’s Motion to Lift Stay (the “Motion”). (Dkt. No.
13.) Attached to the Motion is a July 17, 2019 order from the California Supreme Court denying
Petitioner’s state habeas petition. (Dkt. No. 13 at 3.) Also attached to the Motion is Petitioner’s
state habeas petition filed in the California Supreme Court on April 29, 2019. (Dkt. No. 13 at 4-
9.) However, the habeas petition filed in the California Supreme Court did not raise all three
claims that Petitioner raised in the Petition pending before this Court that is currently stayed. (See
Dkt. No. 13 at 4-9; Dkt. No. 1.) Rather, it only appears to raise Petitioner’s second claim related
to the Fourth Amendment. (Id.)

        Accordingly, Petitioner IS HEREBY ORDERED TO SHOW CAUSE no later than
September 1, 2019 why Petitioner has failed to exhaust, as ordered by the Court, all three claims
raised in the Petition filed in this Court and why the Court should not lift the Rhines stay as
requested. Petitioner may discharge the order to show cause by filing, on or before September 1,
2019, a statement of no more than three (3) pages, signed under penalty of perjury explaining why
he has failed to exhaust all of his claims or, indicating which, if any, claims may still be pending
before the California Supreme Court.

        Failure to comply with this Order will result in the Court lifting the stay and either: (1)
dismissing the entire Petition because it still includes unexhausted claims; or (2) requiring
Petitioner to amend the Petition to delete claims One and Three because they remain unexhausted.
See Rhines v. Weber, 544 U.S. 269, 277-78 (2005).


        IT IS SO ORDERED.



                                                                                                :
                                                                  Initials of Preparer         gr




CV-90 (03/15)                           Civil Minutes – General                             Page 2 of 2
